Citation Nr: 0836794	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-10 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), to include greater than 50 percent for the 
period from August 8, 2003, to April 27, 2005, and greater 
than 70 percent for the period since April 28, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective August 8, 2003.  By a February 2005 
rating decision, the RO increased the disability rating from 
30 to 50 percent disabling, effective August 8, 2003.  In 
January 2006, the disability rating was increased from 50 to 
70 percent disabling, effective April 28, 2005.


FINDING OF FACT

Since August 8, 2003, the effective date of service 
connection, the veteran's PTSD has been productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood, due to such symptoms as:  intermittently illogical 
speech, near continuous panic and depression affecting the 
ability to function independently, appropriately, and 
effectively; anger; impaired impulse control; neglect of 
personal appearance and hygiene; difficulty in establishing 
and maintaining effective relationships; impaired and 
difficulty in adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
have been met since August 8, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran's PTSD has been rated as 50 percent disabling 
under DC 9411 for the period from August 8, 2003, to April 
27, 2005, and as 70 percent disabling for the period since 
April 28, 2005.  Under DC 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Private treatment records dated from August 2003 to April 
2005 show various PTSD symptoms, including guilt, 
hypervigilance, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, anxiousness, 
depression, anger, panic attacks, isolation from others, 
inappropriate behavior, obsessional rituals, occasional 
suicidal ideations, impaired impulse control, and problems 
with memory and concentration.  Other findings include 
regular notations that his insight was limited and his 
judgment fair, and that his impaired impulse control caused 
him to get involved in physical altercations on a semi-
regular basis.  He was charged with assault in September 
2004.  Finally, those records show that the veteran required 
an adjustment of his work schedule, to allow him to work from 
home, because he was unable to get along with people at work, 
and that his wife's declining health had increased his PTSD 
symptoms.

Personal statements given throughout this period show that 
the veteran feels his PTSD symptomatology is worsening.

The veteran underwent VA examination in May 2004.  At the 
time of the examination, the veteran complained of 
considerable sleep onset and sleep maintenance difficulty.  
He stated that he frequently awoke early, and when awakened 
from sleep had difficulty with intrusive ruminating thoughts.  
He reported episodic and clustered dreams regarding 
frightening experiences which he estimated occurred every 
other week in groups of two or three dreams.  He stated that 
he believed his dreams were influenced by environmental 
issues, noting that he was upset by the current situation in 
Iraq.  He described frequent daytime sleepiness but stated 
that he rarely napped.  He described his appetite as erratic 
and stated that he had had a corresponding weight 
fluctuation, noting that his weight had fluctuated from 170 
to 220 pounds several times.  

The veteran noted that the sound of helicopters and other 
aircraft were quite bothersome to him, and that he avoided 
airports.  He additionally stated that he was bothered by the 
sound of gunfire, which caused him to reflect on combat 
experiences.  He stated that he avoided watching movies with 
combat themes, and also avoided firework exhibitions.  With 
regard to other avoidant behavior, the veteran admitted that 
he had driven to a neighboring store in order to avoid 
interacting with a foreign clerk in the first store.  He 
expressed concern over his tendency to lose his temper, and 
noted that he had gotten rid of his guns due to his fear that 
he would hurt someone.  He stated that he had been involved 
in two fistfights in the past year, one in a gym while 
playing basketball, and another while attending a football 
game as a spectator.  He stated that he should have never 
have gone to the football game, and noted that he was 
"getting way too old for this sort of thing."

He reported hypervigilance in public, noting that he had to 
sit with his back to the wall.  He described high anxiety and 
panic disorder symptomatology when in crowds, and a mild 
startle response to loud, unexpected sounds.

Mental status examination revealed a depressed mood.  His 
speech was noted to be normal in rate, volume, and 
articulation.  No psychomotor abnormalities were noted.  His 
thought processes were clear, cogent, and coherent in form.  
Some depressive quality was noted to many of his verbal 
productions.  His social skills were determined to be 
adequate, although initially he tended not to volunteer 
information.  There was no evidence of auditory or visual 
hallucinations, nor did he appear to have paranoid or 
delusional thoughts.  He stated that he had attempted suicide 
15 years earlier, and acknowledged presently experiencing 
suicidal ideation, but denied having plans or irresistible 
impulses to kill himself.  He acknowledged feelings of guilt 
and remorse over past life events and actions.

With regard to his social history, the veteran stated that he 
was divorced from his wife of 20 years, and that together 
they had had one son.  His son was incarcerated at the time 
of the examination, and he was reportedly estranged from his 
son.  He additionally reported estrangement from his family 
of origin.  The veteran stated that he had no friends on whom 
he could rely for emotional support.  The veteran attributed 
the degradation of his marriage to his history of alcohol 
abuse.  He stated that at point he was sober for seven years, 
but that he currently drank beer daily, and smoked marijuana 
perhaps three or four times weekly, depending upon supply.  

With regard to his occupational history, the veteran stated 
that following graduation from college, he took a job with a 
department store.  Although he had had many jobs since then, 
he had mostly been involved in retail.

Based upon the above, the examiner determined that the most 
appropriate diagnosis for the veteran was PTSD.  The examiner 
noted that the veteran had a very restricted social life but 
that he seemed capable of interacting with some 
acquaintances.  A GAF of 45 - 50 was assigned.

Other treatment records dated from August 2003 to April 2005 
reflect GAF scores of 35.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores of 40 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of 35 reflect some impairment in 
reality testing or communication (e.g., speech that is at 
times illogical, obscure, or irrelevant) OR impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  

Here the veteran indicated that he has no friends and spends 
the vast majority of his time in isolation.  While he is 
currently in a stable and committed relationship, his first 
marriage ended in divorce, and he is not close to family 
members, including his child.  He avoids situations involving 
crowds of people, and has no reported hobbies.  While the 
veteran's memory has been found to be intact, examiners have 
consistently found his concentration to be impaired.  He has 
a demonstrated history of legal problems, including a 
September 2004 charge for assault.  Finally, his ability to 
work has been demonstrated to be increasingly strained, such 
that he has had to decrease the number of days per week 
working, from full time at the time he filed his claim, to 
three days per week in June 2005.  Additionally, his symptoms 
appear to have worsened with the coverage of the current war 
in Iraq, and as a result of his wife's medical condition.  

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD, since the effective date of 
service connection.  His history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  With respect to whether his disability warrants a 
total 100 percent disability rating, however, the Board finds 
that the preponderance of the evidence is against such a 
finding.  The veteran has not been shown to have gross 
impairment in thought processes or communication.  Further, 
there is no evidence that the veteran has persistent 
delusions or hallucinations.  Additionally, there is no 
evidence that the veteran's PTSD has caused a persistent 
danger of hurting himself, or that he is unable to maintain a 
minimal level of personal hygiene.  He is not disoriented as 
to time or place, and there is no evidence that he suffers 
from a memory loss manifested by an inability to recall the 
names of close relatives, his own occupation, or his own 
name.  As such, the Board finds that an evaluation in excess 
of 70 percent is not warranted.

Consideration has been given to "staged ratings" (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 70 percent disabling 
since August 8, 2003, when service connection became 
effective.  All reasonable doubt has been resolved in favor 
of the veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for his 
PTSD arises from his disagreement with the initial 
evaluations assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated and additional notice is not required and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Accordingly, the Board finds that VA 
satisfied its duties to notify the veteran in this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in May 2004.  Additionally, clinical records 
pertaining to treatment of PTSD dated after separation from 
service have been associated with the claims file.  In 
addition, the veteran was offered the opportunity to testify 
before the Board regarding his claim, but he declined that 
offer.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

A 70 percent disability rating, but no more, for PTSD is 
granted for the period from August 8, 2003, to April 27, 
2005.  A rating in excess of 70 percent is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


